ITEMID: 001-81922
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF SCHUTTE v. AUSTRIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1963 and lives in Ostermiething.
5. In the early hours of 5 October 1997 the applicant drove a car through a village. Police officers required him to stop by giving a sign with a red light. The applicant disregarded their sign and drove on, obliging the police officers to step aside.
6. On 21 November 1997 the Ried im Innkreis Public Prosecutor's Office charged the applicant with resisting the exercise of official authority (Widerstand gegen die Staatsgewalt) under Article 269 § 1 of the Criminal Code (Strafgesetzbuch) in that he had prevented the police officers from carrying out a traffic control by driving towards them with his vehicle, thus threatening them with bodily harm.
7. On 12 December 1997 the Ried im Innkreis Regional Court (Landesgericht), having held a trial, acquitted the applicant of the above charge. As neither party appealed, the judgment became final.
8. By letter of 29 January 1998 the Braunau District Administrative Authority (Bezirkshauptmannschaft) charged the applicant with failure to comply with a request to stop for the purpose of a traffic control contrary to Section 97 § 5 of the Road Traffic Act (Straßenverkehrsordnung).
9. The applicant submitted his defence on 4 February 1998, asserting in particular that the conduct of proceedings for the said traffic offence violated Article 4 of Protocol No. 7, given that he had been acquitted of the offence of resisting the exercise of official authority in respect of the same act.
10. On 11 March 1998 the District Administrative Authority issued a penal order (Straferkenntnis) against the applicant finding him guilty of the offence under Section 97 § 5 in conjunction with Section 99 § 3 (a) of the Road Traffic Act, and imposed a fine of 4,000 Austrian schillings on him (approximately 290 euros) with 6 days' imprisonment in default. Furthermore, it ordered the applicant to pay a contribution to the costs of the proceedings.
11. Upon the applicant's appeal, the Upper Austria Independent Administrative Panel (Unabhängiger Verwaltungssenat) held a hearing on 17 September 1998 at which it heard the applicant and the three police officers concerned.
12. By decision of 15 December 1998 the Independent Administrative Panel dismissed the applicant's appeal. It noted that the applicant admitted to having disregarded the police officers' request to stop. It dismissed his argument that his conviction under the Road Traffic Act violated the ne bis in idem principle. The offence under Section 97 § 5 of the Road Traffic Act concerned a simple omission, namely the failure to comply with a request to stop for the purpose of a traffic control whereas Article 269 § 1 of the Criminal Code required the use of dangerous threat or force. It followed from the court file and from the police officers' statements that the applicant had been acquitted of resisting the exercise of official authority, as it had not been shown that he had driven towards the police officers and thus threatened them with bodily harm. In sum, the two offences were distinct and the applicant's acquittal under Article 269 § 1 of the Criminal Code did not hinder his conviction under Section 97 § 5 of the Road Traffic Act.
13. On 8 February 1999 the applicant lodged a complaint with the Constitutional Court (Verfassungsgerichtshof). The Independent Administrative Panel submitted observations in reply on 24 March 1999.
14. On 19 June 2000 the Constitutional Court dismissed the applicant's complaint as being unfounded. Referring to the Court's judgment in the case of Oliveira v. Switzerland (30 July 1998, Reports of Judgments and Decisions 1998V), it found that the present case concerned an example of a single act constituting more than one offence (Idealkonkurrenz) which was in itself not contrary to Article 4 of Protocol No. 7. Further, it confirmed the Independent Administrative Panel's view that the offences at issue differed in their constituent elements.
15. Upon the applicant's request the Constitutional Court referred the case to the Administrative Court (Verwaltungsgerichtshof) by decision of 17 August 2000.
16. The latter requested the applicant to supplement his complaint on 2 October 2000. The applicant complied with that request on 8 November 2000. He reiterated his complaint about a violation of the ne bis in idem principle and requested the Administrative Court to hold a hearing. On 11 April 2002 the Administrative Court requested the Independent Administrative Panel to submit observations. The latter did so on 23 May 2002.
17. On 20 December 2002 the Administrative Court refused to deal with the applicant's complaint pursuant to Section 33a of the Administrative Court Act (Verwaltungsgerichtshofgesetz) as the fine imposed did not exceed 726 euros and the case did not raise an important legal issue.
18. The decision was served on the applicant's counsel on 31 January 2003.
19. Article 269 § 1 of the Criminal Code (Strafgesetzbuch) provides as follows:
“Anyone who hinders the authorities in the performance of an official act through the use of force or the threat of force, or who hinders an official in the performance of his or her duties through the use of force or dangerous threat, shall be liable to a prison sentence of up to three years...”
20. Section 97 § 5 of the Road Traffic Act (Strassenverkehrsordnung) reads as follows:
“Traffic officers may, by the use of clearly visible or audible signs, request a driver to stop for the purposes of carrying out checks on the driver or the vehicle, for the accomplishment of other official acts relating to the driver or a passenger or for the purposes of road traffic analysis (such as a traffic count). The driver of the vehicle must comply with the request.”
Section 99 § 3 (a) in the version in force at the material time provided for a fine of up to 10,000 Austrian schillings with up to two weeks' imprisonment in default.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
